Citation Nr: 0111704	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain with muscle spasm and loss of 
motion.

2. Entitlement to a compensable evaluation for internal 
hemorrhoids.

3. Entitlement to a compensable evaluation for acne vulgaris 
of the face and sternum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1964 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied a 
compensable evaluation for internal hemorrhoids and acne 
vulgaris of the face and sternum and denied an evaluation in 
excess of 10 percent for chronic low back strain with muscle 
spasm and loss of motion.  The appellant disagreed and this 
appeal ensued.


FINDINGS OF FACT

1. The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2. The appellant experiences internal and external 
recurrent hemorrhoids that are not manifested by 
persistent bleeding with fissures.

3. The appellant has no more than slight scars secondary to 
vulgaris acne of the face.

4. The chronic back strain is manifested by bilateral 
muscle spasms of the spine, with fatigue, weakness, 
tenderness, and mild to moderate limitations of motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent for chronic 
low back strain with muscle spasm and loss of motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

2. The criteria for a 10 percent evaluation for internal or 
external hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102,  4.1, 4.3, 
4.7, 4.31, 4.114, Diagnostic Code 7336 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

3. The criteria for a compensable evaluation for acne 
vulgaris of the face and sternum are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1, 
4.7, 4.31, 4.118, Diagnostic Codes 7800, 7806 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The VA has a duty to assist the appellant in the development 
of his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Current 
law more specifically provides that the assistance provided 
by the Secretary shall include obtaining the following 
records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

VCAA, (to be codified at 38 U.S.C.A. § 5103A(c)).  

In the instant case, the Board finds that the appellant is 
not prejudiced by its consideration of his increased rating 
claims pursuant to this new legislation insofar as VA has 
substantially met the obligations under this new legislation 
to the veteran.  The RO arranged medical examinations and 
associated the results in the claims file.  By virtue of 
supplemental statements of case and the statement of the 
case, the appellant and his representative were given notice 
of medical evidence and the regulations pertinent to the 
determination of this claim.  VA medical examinations, 
service medical records, and non-VA medical examinations and 
documents were submitted by the appellant or gathered 
properly by the RO with the appellant's consent and 
authorization.  The Board finds no further areas of 
development that would be fruitful in deciding this claim 
because the RO has substantially met the developmental 
requirements under the VCAA.  Therefore, the RO has obtained 
all available relevant evidence necessary for an equitable 
disposition of the appeal.

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  

On the other hand, where entitlement to compensation has 
already been established, as in the instant case, the 
appellant's disagreement with an assigned rating is a new 
claim for increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (in a 
claim for increased rating, appellant claims the disability 
has increased in severity since a prior final decision).  In 
such claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Furthermore, in increased rating claims, VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability.   AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation; therefore, such a claim remains in controversy 
where less than the maximum available benefit is awarded).



Entitlement to an increased evaluation in excess of 
10 percent for
chronic low back strain with muscle spasms and loss of motion

The appellant has a history of chronic low back strain since 
he injured his lumbar spine in service in early 1965.  At the 
time of his injury, he was taken to a field clinic and then 
to a hospital where x-rays were taken.  He was treated 
conservatively with anti-inflammatories.  Service-connection 
for chronic low back strain was granted at a 10 percent 
evaluation, commencing April 27, 1972.  Previous Board 
decisions dated June 1989 and January 1987 denied the 
appellant's appeal for an evaluation in excess of 10 percent 
for service-connected chronic low back strain.  A November 
1999 rating decision by the RO denied the appellant's request 
for an increased rating in excess of 10 percent for chronic 
back strain.  Consequently, the appellant disagreed and this 
appeal ensued.

The disability is evaluated as 10 percent disabling under DC 
5295 for lumbosacral strain.   The current 10 percent 
evaluation under DC 5295 is assigned where the evidence shows 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation may be assigned where the evidence 
demonstrates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability might be assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  Because a portion of the 
rating criteria found in DC 5295 provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable to the claim.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

A complete evaluation of these Diagnostic Codes requires that 
the Board consider the functional loss due to pain associated 
with any limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  As the United States Court of 
Appeals for Veterans Claims  ("Court") noted in Johnson v. 
Brown, with respect to the next higher rating under DC 5295, 
the first criterion ("muscle spasm on extreme forward 
bending") is based on muscle spasm, not a loss of motion, 
whereas the second criterion ("loss of lateral spine motion, 
unilateral, in standing position") is based on a loss of 
motion.  Johnson, 9 Vet. App. at 10. 

In the instant case, the appellant has filed a claim for an 
evaluation in excess of 10 percent for chronic lumbosacral 
strain with muscle spasms and loss of motion. He maintained 
that he has constant low back pain and muscle spasm, reduced 
range of motion, as well as some evidence of neurological 
impairment including radiating pain, numbness, and tingling 
in his right lower extremity.  The Board must assess whether 
the disability also manifested functional loss due to pain on 
motion.  See 38 C.F.R. §§ 4.40, 4.45.  Furthermore, the 
regulation states that weakness is as important as limitation 
of motion.  38 C.F.R. § 4.45.

In July 1999, a medical examination revealed tenderness in 
the lower spine with bilateral muscle spasms.  The physician 
found weakness, tenderness, and pain.  An x-ray was taken 
that revealed spondylosis and degenerative disc disease at 
L5-S1.  He noted the appellant had difficulties with pulling 
and pulling and endurance.  Chronic low back strain, 
spondylosis and degenerative disc disease at L5-S1 with 
associated numbness of the 4th and 5th toes of the left foot.  
In addition, the physician noted that the appellant did not 
require an assistive devise for ambulation.
Furthermore, the physician conducted a range of motion 
examination which revealed the following: flexion 85 degrees 
of 95 degrees, with pain at 80 degrees of 95 degrees, 
extension is 25 degrees of 35 degrees active, with pain at 20 
degrees of 30 degrees, right lateral is 30 degrees of 40 
degrees, left lateral is 30 degrees of 40 degrees, with pain 
at 25 degrees of 40 degrees, right rotation is 25 degrees of 
35 degrees, with pain at 20 degrees of 35 degrees, left 
rotation at 25 degrees of 35 degrees, with pain at 20 degrees 
of 35 degrees.  He had extreme weakness and fatigue at 
extreme ranges of motion in all directions.

The record also includes a letter dated February 2000 from 
the appellant's private physician to his representative.  The 
physician stated that the appellant suffers from severe and 
disabling degenerative arthritis and degenerative disc 
disease of the lumbosacral spine with spinal compression.  
However, subsequent examinations reveal that the appellant 
has only mild to moderate limitations.  (See Medical 
Examinations and Radiological Reports dated October 2000, 
September 2000, and July 1999).

In September 2000, the appellant underwent a medical 
examination to access his current low back disability.  The 
examination revealed a range of motion of the lumbar spine as 
follows: flexion 35/95 with pain, flinching and grimacing, 
extension 20/35 with pain, flinching and grimacing, right 
lateral 25/40 with pain, flinching, and grimacing, and right 
and left rotation 35/35.  There was fatigue, weakness and a 
lack of endurance with flexion, extension and lateral bending 
on repetitive motion.  The physician diagnosed lumbar strain, 
degenerative disc disease at L5-S1, alteration of alignment, 
consistent with muscle spasm.  The physician also found that 
he was experiencing peripheral neuropathy (numbness of the 
feet) secondary to degenerative disc disease L5-S1.  He 
opined that the vocational impact of the appellant's 
disabilities if he were currently employed by the United 
States Post Office would be mild to moderate.  Furthermore, 
the physician added that the effect of his disabilities on 
his activities of daily living is mild to moderate and that 
he should avoid prolonged standing, walking, climbing, 
lifting and bending.  In September 2000, the appellant was 
also evaluated by a radiologist.  After an 
x-ray was performed, the radiologist diagnosed spondylosis, 
degenerative disc disease at L5-S1, and alternation of 
alignment, consistent with muscle spasm.

In order to have a 10 percent evaluation under Diagnostic 
Code (DC) 5295, evidence must show that lumbosacral strain 
with characteristic pain on motion.  38 C.F.R. § 4.71a.  
Evidence demonstrated that the appellant had chronic low back 
pain with loss of motion.  (See Medical Examinations dated 
October 2000, September 2000 and July 1999).  Thus, the 
appellant has met the criteria for his current ten percent 
evaluation for chronic low back pain with loss of motion 
under DC 5295.

A 20 percent evaluation may be assigned where the evidence 
shows lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, standing 
position.  38 C.F.R. § 4.71a.  The record demonstrated that 
the appellant has fatigue, weakness, and bilateral muscle 
spasms in his back, particularly at extreme ranges of motion.  
Furthermore, the medical evidence showed that upon 
examination that the appellant had limitation of lateral 
motion.  (See Medical Examination dated July 1999).  Thus, 
because the record demonstrated that the chronic low back 
strain is manifested by muscle spasms, loss of motion of the 
lateral spine, weakness, and fatigue, the preponderance of 
evidence is in favor of granting a 20 percent evaluation 
under DC 5295.  38 C.F.R. § 4.71a.

Because DC 5295 allows an evaluation in excess of 20 percent, 
it is assumed that the appellant desires to be evaluated 
under higher rating evaluations.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability might be assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  

The medical evidence did not demonstrate that appellant had 
severe lumbosacral strain with listing of the whole spine, 
had positive Goldthwaite's sign, or had marked limitation of 
forward bending in standing position.  In July 1999, an x-ray 
revealed degenerative disc disease.  However, current medical 
examinations revealed that the appellant only had mild to 
moderate limitations on his activities of daily living and he 
should avoid prolonged standing, walking, climbing, lifting, 
and bending.  (See Medical Examination dated September 2000).  
Nowhere in the record did it indicate or demonstrate that the 
appellant had more than moderate limitations as a result of 
his chronic low back strain with loss of motion.  Therefore, 
the preponderance of evidence is against the granting of an 
evaluation in excess of 20 percent for chronic low back 
strain with loss of motion.

Other Diagnostic Codes might be applicable, such as DC 5292 
for limitation of motion of the spine.  The criteria of DC 
5292 provides for 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion of the spine, and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. Part 4.  In order to get an 
increased rating in excess of 20 percent for a limitation of 
the spine, the record must show that the appellant has severe 
limitation of motion of the spine.  The medical record did 
not reveal that the appellant had a severe limitation of 
motion of the spine.  (See Medical Examinations dated 
July 1999 [including range of motion medical evaluation] and 
September 2000).  Although the record reflected a letter 
dated February 2000 from a physician that the appellant had 
"severe and disabling and progressive degenerative arthritis 
and degenerative disc disease of the lumbosacral spine with 
spinal compression," current medical examinations subsequent 
to that statement reveal only mild to moderate limitations.  
Thus, the preponderance of the evidence is against a rating 
in excess of 20 percent for limitation of the spine under DC 
5292 and for chronic low back strain under DC 5295, supra.  
Even so, the appellant is entitled to an increased rating 
from 10 percent to 20 percent.  

In regard to DC 5003 for degenerative arthritis, the maximum 
rating is 20 percent.  X-rays must demonstrate involvement of 
two or more major joints, or two or more minor joint groups 
for a ten percent rating and with additional occasional 
incapacitating exacerbation to achieve a 20 percent rating.  
None of these factors are reflected in the medical record.  
Even so, because the appellant is rated at an evaluation of 
20 percent for chronic low back strain, he can not benefit 
from an additional rating under DC 5003 because the 
regulations on avoidance of "pyramiding," or evaluating the 
same disability under various diagnosis.  38 C.F.R. § 4.14.

The Board also reviewed DC 5285 for vertebral fracture, and 
DC 5286 and DC 5289 for ankylosis.  However, since there is 
no evidence of ankylosis or a vertebral fracture, these 
criteria are not applicable.  38 C.F.R. § 4.71a.

Furthermore, DC 5293 for an intervertebral disc syndrome 
includes an evaluation of 60 percent where there are 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  38 C.F.R. Part 4.  The record showed that the 
appellant had numbness in his toes.  However, there was no 
indication that the appellant's symptomatology was pronounced 
and persistent.  Thus, an evaluation in excess of 20 percent 
is not warranted.

Entitlement to a compensable evaluation for internal 
hemorrhoids

The appellant was granted service connection for internal 
hemorrhoids with fissure and an active anal ulcer, commencing 
April 27, 1972, but it was reduced to a noncompensable 
evaluation beginning July 1, 1986.

The severity of hemorrhoids is evaluated for VA rating 
purposes by application of the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  These 
criteria are based on the average impairment of earning 
capacity and utilize Diagnostic Codes to identify various 
disabilities.  The appellant's claim for an increased rating 
for his internal hemorrhoids disability is evaluated under 
Diagnostic Code (DC) 7336 for external or internal 
hemorrhoids.  

According to the regulations, mild or moderate hemorrhoids 
are noncompensable; large or thrombotic, irreducible, with 
excessive redundant tissue, evidence of frequent recurrences, 
are rated at 10 percent; and hemorrhoids with persistent 
bleeding with secondary anemia or with fissures are rated at 
20 percent.  38 C.F.R. Part 4; DC 7336.

In July 1999, a physician found no evidence of fissure and no 
bleeding or evidence of thrombosis.  However, the physician 
found upon examination internal hemorrhoids leading 
throughout the rectum with pain on defecation.  Physicians 
associated his rectal bleeding with his hemorrhoids.  
Although there is no evidence of a thrombosed hemorrhoid with 
excessive redundant tissue, there is evidence that the 
appellant suffers from frequent recurrent hemorrhoids since 
service.  In February 2000, the appellant's private physician 
wrote a letter stating that the appellant suffered from 
internal hemorrhoids.

In October 2000, the appellant underwent a consultative 
medical examination at a private facility arranged by the RO.  
The examination revealed a painful, tender non-thrombosed, 
external hemorrhoid, one centimeter in diameter.  There was 
no bleeding.  The physician found no internal hemorrhoid at 
that time.  

Noncompensable evaluations are given when hemorrhoids are 
mild or moderate under DC 7336.  38 C.F.R. § Part 4.  The 
record demonstrates that the appellant has at least mild or 
moderate hemorrhoids.  (See Medical Examination October 
2000).  

A 10 percent evaluation is granted when the appellant 
demonstrates large or thrombotic hemorrhoids that are 
irreducible, with excessive, redundant tissue, evidence of 
recurrences.  The appellant has established a history of 
frequent and recurrent internal and external hemorrhoids 
dating back to service.  Although the appellant's hemorrhoids 
were not thrombotic with excessive tissue, upon examination 
in July 1999, a physician found that the appellant's rectal 
bleeding upon defecation was associated with hemorrhoids.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990) ("a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail.").  Because the 
record demonstrated that the appellant had internal and 
external hemorrhoids that were recurrent with features of 
bleeding, the benefit of the doubt is given to the appellant.  
Thus, the appellant has met the criteria for a 10 percent 
evaluation for hemorrhoids.

A 20 percent evaluation is granted where the appellant had 
hemorrhoids with persistent bleeding with secondary anemia or 
with fissures.  Although examinations revealed bleeding, the 
appellant's hemorrhoids were not manifested by persistent 
bleeding, fissures or anemia.  Therefore, the appellant did 
not warrant a rating in excess of ten percent.

Entitlement to a compensable rating for 
acne vulgaris of the face and sternum

The appellant was granted noncompensable service connection 
for acne vulgaris of the face and sternum commencing April 
27, 1972.  The Board issued a decision in June 1989 affirming 
a previous rating decision that denied a request for a 
compensable evaluation for service-connected acne vulgaris of 
the face and sternum.  

In February 2000, the appellant's private physician wrote 
that the appellant suffers from intractable facial vulgaris 
acne.  Upon examination in July 1999, the physician found no 
lesions and no acne, but he did find multiple scars on his 
face and chest.  There was no exfoliation, ulceration, or 
crusting and systemic manifestations related to his skin 
condition.  

In September 2000 and October 2000, the appellant underwent 
consultative medical examinations arranged by the RO.  The 
skin showed no lesions or scars.  The examining physician 
stated that the appellant's acne problem had been resolved, 
but noted he complained of pruritus.

Acne vulgaris of the face and sternum is evaluated by analogy 
under DC 7806 (Eczema).  See 38 C.F.R. § 4.2 (2000).  DC 7806 
evaluates eczema as noncompensable if there said condition is 
manifested by no more than slight exfoliation, exudation, or 
itching; 10 percent disabling if exudation or itching 
involves an exposed surfaced area; 30 percent disabling if 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and 50 percent disabling if extensive 
exfoliation or crusting or ulceration, systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.31.  The record indicated that there was no evidence of 
more than slight exfoliation, exudation, or itching.  Current 
medical examinations showed no scars or lesions.  (See 
Medical Examinations dated October 2000 and September 2000).  
Hence, the medical record did not substantiate a compensable 
rating for acne vulgaris of the face because there was no 
evidence of more than slight exfoliation, exudation or 
itching.  

Other Diagnostic Codes considered were DC 7800 for scars, 
disfiguring, the head face and neck, DC 7803 for scars, 
superficial, poorly nourished, with repeated ulceration, and 
DC 7804 for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.31.

In regard to DC 7800 for scars, slight disfiguring is 
evaluated as noncompensable; moderate disfiguring is 
evaluated at 10 percent, severe disfiguring is evaluated at 
30 percent, and complete or exceptionally repugnant deformity 
of one side of the face or marked by repugnant bilateral 
disfigurement is rated at 50 percent.  In October 2000, a 
physician stated there were no lesions present at the time of 
examination.  Furthermore, a September 2000 medical report 
stated that the appellant had no scars or lesions.  Thus, the 
evidence indicated that the appellant did not have more than 
slight scars secondary to acne vulgaris of the face.

DC 7803 for scars, superficial, poorly nourished, with 
repeated ulceration, and DC 7804 for scars, superficial, 
tender and painful on objective demonstration were also 
reviewed.  Each of these Diagnostic Codes is compensable at a 
10 percent evaluation, provided the evidence demonstrates the 
status of the scars as described.  Physical examinations of 
the face showed that the appellant had no scars or lesions.  
(See Medical Examinations dated October 2000 and September 
2000).  There was no evidence that the appellant had 
superficial, tender, and painful scars or superficial, poorly 
nourished scars with repeated ulceration.  Therefore, the 
record did not demonstrate a compensable evaluation under DC 
7803 and DC 7804.  

For each issue on appeal, no specific contentions have been 
advanced to indicate the presence of an unusual or 
exceptional disability picture.  Accordingly, extraschedular 
evaluation is not in order.   38 C.F.R. § 3.321 (b)(1).




ORDER

A 20 percent evaluation for chronic low back strain with 
muscle spasm and loss of motion is granted.

A 10 percent evaluation for internal hemorrhoids is granted.

A compensable rating for acne vulgaris of the face and 
sternum is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

